PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
FOREVER CHEER INTERNATIONAL LIMITED
Application No. 16/871,628
Filed: 11 May 2020
For: PHARMACEUTICAL COMPOSITIONS FOR TREATING PAIN
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 16, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned November 5, 2021, for failure to timely submit a proper
reply to the final Office action mailed August 4, 2021, which set a three (3)-month shortened
period for reply. On November 3, 2021, applicant submitted an amendment after final and a
Certification and Request for consideration under the After Final Consideration Pilot Program
2.0 (AFCP 2.0). On February 18, 2022, the Office mailed an AFCP 2.0 Decision stating that the
after final amendment cannot be reviewed and a search conducted within the guidelines of the
pilot program, and that the after final amendment will be treated under pre-pilot procedure. An
Advisory Action Before the Filing of an Appeal Brief was also mailed, stating the after final
amendment would be treated under pre-pilot procedure because the amendment set of claims
changes the scope in such a way that more than the allotted two hours will be necessary to
further consider and search. The Advisory Action also stated that the reply fails to place the
application in condition for allowance, and that the period for reply expired three (3) months
after the mailing date of the final Office action. On February 18, 2022, a petition to withdraw holding of abandonment was filed. On May 27, 2022, a decision was mailed dismissing the petition to withdraw holding of abandonment.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a request for continued examination, a submission under 37 CFR 1.114, and payment of the RCE fee, (2) the petition fee of $1,050.00, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center 1629 for appropriate action in the normal course of business.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET